DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Appellant, Rada Marinkovic, appeals from the judgment of the Summit County Court of Common Pleas granting summary judgment to Appellees, Diversified Inventory Solution, Inc. ("Diversified") and the Ohio Bureau of Workers' Compensation ("BWC"). We affirm.
On February 2, 2000, Appellant filed an application for payment of compensation and medical benefits with the BWC after allegedly sustaining injuries to her lower back, right hip, and right ankle during the course and scope of her employment with Diversified. The BWC denied Appellant's application for payment of compensation and medical benefits on March 2, 2000, and stated that an appeal not received within 14-days is final. Neither Appellant nor Diversified appealed the BWC's order. However, on April 10, 2000, Appellant moved for reconsideration of her application in light of the decision in Greene v. Conrad (Aug. 21, 1997), Franklin App. No. 96APE12-1780, unreported, 1997 Ohio App. LEXIS 3714. The BWC referred her motion for reconsideration to the Industrial Commission of Ohio ("IC"). *Page 499 
The district hearing officer of the IC determined that Appellant's claim was not similar to Greene and, therefore, found that the BWC's decision, on March 2, 2000, constituted the final adjudication of the issue. Following the district hearing officer's decision, Appellant appealed the decision to an IC staff hearing officer. The staff hearing officer affirmed the district hearing officer's decision declining to take jurisdiction over Appellant's claim. Thereafter, Appellant appealed the staff hearing officer's decision to the IC. The IC refused Appellant's appeal. Appellant then moved for reconsideration of the IC's order; however, the IC denied Appellant's motion for reconsideration.
On October 30, 2000, Appellant filed an appeal to the Summit County Court of Common Pleas. Appellees moved for summary judgment, which the trial court granted. Appellant timely appeals raising two assignments of error for review.
                          ASSIGNMENT OF ERROR I  The trial court erred in granting Appellee's [sic.] Motion for Summary Judgment when it found that [] Appellant's second workers' compensation claim was barred by res judicata pursuant to the case law set forth in Greene v. Conrad and the requirements of the [IC's] Resolution 98-1-02.
In her first assignment of error, Appellant avers that the trial court erred in granting Appellees' motion for summary judgment. Specifically, Appellant argues that the trial court erroneously interpreted Greene v.Conrad and erroneously applied Resolution 98-1-02 when it found Appellant's second workers' compensation claim was barred by the doctrine of res judicata. We disagree.
Pursuant to Civ.R. 56(C), summary judgment is appropriate when: (1) No genuine issue as to any material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the party against whom the motion for summary judgment is made, that conclusion is adverse to that party. Temple v. Wean United, Inc. (1977),50 Ohio St.2d 317,  327. To succeed on a summary judgment motion, the movant "bears the initial burden of demonstrating that there are no genuine issues of material fact concerning an essential element of the opponent's case." (Emphasis sic). Dresher v. Burt (1996), 75 Ohio St.3d 280,292. If the movant satisfies this burden, the non-moving party "must set forth specific facts showing that there is a genuine issue for trial."Id. at 293, quoting Civ.R. 56(E). An appellate court reviews a lower court's entry of summary judgment applying the de novo standard; thereby employing the same standard used by the trial court. *Page 500 
See Klingshirn v.Westview Concrete Corp. (1996), 113 Ohio App.3d 178, 180.
Res judicata precludes relitigating a point of law or fact that was at issue in a former action involving the same parties and decided by a court of competent jurisdiction. State ex rel. Kroger Co. v. Indus.Comm. (1998), 80 Ohio St.3d 649, 651. Moreover, res judicata bars all subsequent actions based upon any claim arising out of the transaction or occurrence that was the subject of the previous action if a valid, final judgment rendered upon the merits exists. Grava v. Parkman Twp. (1995),73 Ohio St.3d 379,  syllabus. The preclusive effect of res judicata also applies to the following situations: (1) administrative proceedings that are judicial in nature, including workers' compensation proceedings before the IC, where the parties have had ample opportunity to litigate the issues involved in the case; and (2) identical workers' compensation claims conclusively decided in a valid, final judgment on the merits.State ex rel. Kroger Co. v. Indus. Comm. (1988), 80 Ohio St.3d 649, 651;Set Products, Inc. v. Bainbridge Twp. Bd. of Zoning Appeals (1987),31 Ohio St.3d 260,  263. See, also, State ex rel. Crisp v. Indus. Comm. (1992), 64 Ohio St.3d 507, 508.
In order for a claim to fall within the parameters of Greene v. Conrad
and Resolution 98-1-02 and, accordingly, proceed to a subsequent adjudication, the claimant must produce evidence to support each of the following elements, as outlined in the BWC's CST Advisory 31-3:
  BWC denied a claim allowance for lack of adequate medical evidence or any information to establish a claim;
  No appeal is filed on the BWC order denying the original allowance of claim; and
  A second claim application is filed for the same incident/accident.
(Emphasis added).
Appellant argues that her claim should not have been barred by the doctrine of res judicata because it falls within the parameters of Greenev. Conrad and Resolution 98-1-02. Specifically, Appellant contends that in her case and in Greene, the BWC denied the applications for workers' compensation benefits because of the absence of requested information. However, upon a careful examination, an important distinction becomes apparent. In Greene, the claimant did not provide any information to the BWC and, as a result, the BWC denied the application on the ground that the claimant had "not provided all the information requested by BWC toestablish a claim." Greene, supra, at *2. In essence, the claimant inGreene failed to overcome the *Page 501 
initial hurdle of the burden of production, which is different from the present case.
In the instant case, the BWC relied upon medical evidence in Appellant's file and denied her application for the following reasons:
  The evidence does not support a finding that the employee sustained a physical injury or has contracted an occupational disease.
  The employee has not met his or her burden of proof. The requested information has not been provided.
  There is no medical to support the date of injury. 1st date of medical treatment was 9/25/99 where the physician does not relate it to any industrial injury but does give diagnosis of arthritis hip/foot.
Although the BWC stated "[t]he requested information has not been provided[,]" it did not state that Appellant failed to provide the requested information to establish a claim. Contrarily, the BWC did find that Appellant had established a claim, but did not provide sufficient evidence to satisfy her burden of proof to show the causal connection between her injury and her employment.
Thus, this case does not fall within the parameters of the Greene
decision or Resolution 98-1-02. Appellant appealed to the trial court regarding the IC's denial of her motion for reconsideration for workers' compensation benefits. This motion was based on the same injury that was the subject of her first application. Appellant provided medical evidence with her first application for compensation and benefits thereby establishing her claim and allowing the BWC to decide her application on the merits, which does not fit the factual situation of Greene. SeeCooper v. Admr. of Ohio Bur. of Workers' Comp. (May 30, 2000), Warren App. Nos. CA99-07-082 and CA99-09-108, unreported, 2000 Ohio App. LEXIS 2268, at *9-10. Therefore, the BWC's denial of her application was not ministerial, but rather a final judgment that would preclude relitigation. Id. (finding that the claimant in  Greene failed to provide the BWC with any evidence to allow it to decide the claim on its merits and, consequently, that decision was ministerial in nature). Lastly, Appellant's failure to timely appeal rendered the BWC decision final.
Viewing the evidence in the light most favorable to Appellant, this Court finds that the trial court properly determined that Appellees are entitled to judgment as a matter of law. Accordingly, Appellant's first assignment of error is overruled.
                         ASSIGNMENT OF ERROR II  The trial court erred in not addressing Appellant's argument that, pursuant to Crabtree *Page 502 
and Greene, all BWC claim denials are ministerial functions and not adjudicative functions, and therefore the doctrine of  res judicata does not bar the filing of a second claim application within the applicable statute of limitations for that injury.
In her second assignment of error, Appellant argues that the trial court erred by failing to address her argument regarding Crabtree andGreene, namely, all BWC claim denials are ministerial functions and, therefore, the doctrine of res judicata does not bar the filing of a second claim application. Appellant's argument is not well taken.
Based upon our disposition in assignment of error one, we need not address Appellant's argument as it relates to Greene; however, we will address her argument as it pertains to State ex rel. Crabtree v. OhioBur. of Workers' Comp. (1994), 71 Ohio St.3d 504.
In Crabtree, the BWC allowed the claimant's application for benefits, but thereafter, terminated his temporary total disability ("TTD") compensation. Id. at 504-505. Thus, the case involved a contested claim for TTD compensation. Id. at 508. The BWC argued that it had the power to terminate contested claims; however, the court found that the statutory language does not authorize the BWC to terminate contested claims for TTD compensation, unless the claim falls within one of the four enumerated exceptions. Id. at 508, 509-510. The case at bar cannot be likened toCrabtree because the court, in that case, addressed the BWC's actions regarding the termination of TTD compensation, not its denial of an initial application for compensation and benefits. Due to the factual differences, we do not find Crabtree applicable to Appellant's argument. Consequently, Appellant's second assignment of error is overruled.
Appellant's assignments of error are overruled. The judgment of the Summit County Court of Common Pleas is affirmed.
Judgment affirmed.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellant.
Exceptions.
BATCHELDER, J. CONCURS